Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Allowable Subject Matter
Claims 1-5, 7-15, and 17-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments, and after careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as receiving a limited dataset that includes real data having one or more actual parameters and one or more actual sentences; further receiving content data that includes a concept that is related to a portion of the real data or that causes an issue of the real data; generating one or more relationships between the real data and the content data; embedding the content data with the real data in an encoder output that includes content vector embedding, wherein: the content data is embedded with the real data in two or more levels of conditional information; the content data is embedded in a hierarchical fashion that includes a broad reasoning and a specific reasoning; and the content vector embeds the broad reasoning concatenated with the specific reasoning; generating an additional parameter set that includes one or more additional parameters and one or more additional statements, the additional 
The above claims are deemed allowable given the complex nature of embedding hierarchical broad and specific reasoning as a content vector as precisely claimed. The closest prior art teaches reasoning, summarization, topic classification, tiered/layered probabilities, adversarial networks/loss-function, wherein at best latent space is shared by two inverse operations for forward and backward processing or zero-sum refinement i.e. to learn opposing or inverse processes. The prior art does not suggest the context of the claims applied to shared latent space, wherein even assuming summarization techniques and paraphrasing were the opposing spaces shared, there is no manner to inverse the operations (or expand/contract) to result in the original space e.g. anti-summarization to arrive at the original text. Therefore the prior art fails to teach or suggest the complex claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Mapping conceptual meaning. GAN.

KANG; Seong-min et al.	US 20190028608 A1
GAN style networks.

Hewitt; John	US 20190188260 A1
Variable threshold matching.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached at (571)272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov